DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Application/Amendment/Claims
Claims 38-49, filed 15 June 2021, are pending and are the subject of the present Official action.

Claim Objections
Claims 39 and 49 are objected to because of the following informalities: the word “complementary” has been misspelled as complimentary.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 38-49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dodge et al. (“Dodge”; WO 2007/146046; applicant’s IDS), in view of Barkats (“Barkats”; U.S. Pre-Grant Publication Number 2010/0240739; applicant’s IDS) and McCarty (“McCarty “; Mol. Ther. 2008, 16(10)1648–1656; applicant’s IDS). 
The claimed invention encompasses a method of treating spinal muscular atrophy (SMA) in a subject in need thereof, the method comprising administering a therapeutically effective amount of recombinant adeno-associated virus (rAAV) virions to the central nervous system (CNS) of the subject,
wherein the rAAV virions comprise a self-complimentary AAV (scAAV) genome and an AAV serotype 9 capsid,
wherein the scAAV genome comprises
a) a wild-type AAV inverted terminal repeat (ITR),
b) a mutated AAV ITR, wherein the mutated ITR comprises a mutation in a terminal resolution sequence,
c) a first regulatory sequence operably linked to a polynucleotide encoding a survival motor neuron (SMN) protein comprising an amino acid sequence at least 90% identical to the amino acid sequence of SEQ ID. NO:2,
d) and a second regulatory sequence operably linked to the polynucleotide encoding the SMN protein. 
Dodge teaches delivery of a transgene to the central nervous system (e.g. spinal cord and/or the brainstem region) of a subject by intraventricular administration of an AAV viral vector comprising a polynucleotide that expresses the SMN transgene (i.e. SEQ ID NO: 2 as recited presently) for treatment of spinal muscular atrophy. See paragraphs [0009], [0010], [0056] and [0057] for example. Dodge teaches that such viral vectors may comprise inverted terminal repeats (ITRs) and regulatory sequences necessary for expression. See paragraph [0054] for ITRs and [0075] for specific regulatory sequences, which include the cytomegalovirus (CMV) promoter, chicken beta actin promoter, and the bovine growth hormone (BGH) polyadenylation site. Dodge teaches delivery of the recombinant viral vector into the cerebrospinal fluid, which is considered to constitute intrathecal delivery.
Dodge teaches at paragraph [053]: “In the methods of the invention, AAV of any serotype can be used.” However, Dodge does not teach the use of AAV vectors specifically comprising AAV9 capsids, or the amount to administer. Dodge also does not teach the use of a self-complementary AAV vector, the use of a CMV enhancer or ITRs that are mutated.
Barkats teaches the use of a self-complementary AAV vector comprising AAV9 capsids for delivery of an SMN transgene to the central nervous system of a subject having spinal muscular atrophy. See paragraph [0032] for example. Barkats teaches delivery of 3x1011 to 1x1012 rAAV virions to the subject. See figure 25 for example.
It would have been obvious to one of ordinary skill in the art to use a self-complementary AAV9 vector as taught by Barkats in the method of administering an AAV vector expressing an SMN gene to treat spinal muscular atrophy of Dodge. One of ordinary skill in the art would have had a reason to use the AAV9 vector of Barkats in the method of Dodge, since both methods are concerned with using AAV vectors to deliver the SMN gene to treat spinal muscular atrophy, and since it is prima facie obvious to provide for simple substitution of one known element for another to obtain predictable results. Since each compositional component and method step are taught in the cited combination, one of ordinary skill in the art would have considered there to have been a reasonable expectation of success.
The combination of Dodge and Barkats each separately teach the use of AAV vectors comprising inverted terminal repeats (ITRs), but do not teach ITRs having a mutation such as a deletion of the terminal resolution sequence. However, McCarty is directed to a discussion of self complementary AAV vectors and their optimization. Specifically, McCarty teaches that “[t]he yield of dimeric genomes in a scAAV prep can be increased dramatically by inhibiting resolution at one terminal repeat. This is readily accomplished by deleting the terminal resolution site sequence from one ITR…” Accordingly, one of ordinary skill in the art would have been motivated by McCarty to delete the terminal resolution site sequence from one ITR in order to increase yield of the scAAV virions that are rendered obvious by the combination of Dodge and Barkats. Since mutation of genetic sequences is well within the ambit of one of ordinary skill in the art, there would’ve been a reasonable expectation of success as well. 
Finally, the use of CMV enhancer as a regulatory element would also have been considered obvious to one of ordinary skill in the art, since both Dodge and Barkats teach regulatory sequences including enhancer sequences, and since the CMV enhancer is a well-known enhancer element used in a variety of gene expression vectors (official notice taken). One of ordinary skill in the art would have had a reason to use a well-known enhancer sequence in order to (for example) optimize gene expression with a reasonable expectation of success. Accordingly in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the invention as a whole to have been prima facie obvious at the time the invention was made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Douglas Schultz, PhD whose telephone number is (571)272-0763. The examiner can normally be reached M-F 8-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. D. SCHULTZ
Primary Examiner
Art Unit 1633



/JAMES D SCHULTZ/            Primary Examiner, Art Unit 1633